
	
		III
		112th CONGRESS
		2d Session
		S. CON. RES. 62
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2012
			Mr. Blumenthal (for
			 himself, Mr. Isakson,
			 Mr. Grassley, Mr. Portman, Mr.
			 Tester, Mr. Akaka,
			 Mr. Brown of Ohio,
			 Mr. Cardin, Mr.
			 Bingaman, Mrs. Hagan, and
			 Mr. Boozman) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on
			 Finance
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  our current tax incentives for retirement savings provide important benefits to
		  Americans to help plan for a financially secure retirement.
	
	
		Whereas private retirement plans in the United States paid
			 out over $3,824,000,000,000 in benefits from 2000 through 2009, while public
			 sector retirement plans paid out $2,651,000,000,000 during the same period,
			 with both playing an essential role in providing retirement income for millions
			 of our Nation’s senior citizens;
		Whereas there are approximately 670,000 private-sector
			 defined contribution plans that are currently covering 67,000,000 participants,
			 and over 48,000 private-sector defined benefit plans covering 19,000,000
			 participants;
		Whereas $4,700,000,000,000 is held in 401(k), 403(b), 457
			 and similar defined contribution plans, $2,300,000,000,000 is held in private
			 defined benefit plans, and another $4,900,000,000,000 is held in Individual
			 Retirement Accounts, largely consisting of funds rolled over from
			 employer-based retirement plans;
		Whereas from 2000 through 2009, employers have contributed
			 almost $3,500,000,000,000 to public and private retirement plans;
		Whereas tax incentives are an important impetus for
			 individuals to save for retirement and for employers to offer plans under our
			 voluntary system;
		Whereas generally, the taxation of amounts contributed to
			 pension and retirement plans is simply deferred, not lost;
		Whereas more than 70 percent of American workers making
			 between $30,000 and $50,000 a year contribute to their own retirement when
			 covered by a retirement plan at work;
		Whereas under current law, if business owners and managers
			 sponsor a retirement plan, they also must cover and provide benefits to
			 lower-income and middle-income employees;
		Whereas 401(k) and similar defined contribution plans have
			 been enhanced over the years by Congress on a bipartisan basis;
		Whereas the private retirement system in the United States
			 is voluntary and is dependent on the willingness of business owners and
			 corporations to adopt and maintain retirement plans; and
		Whereas the United States system of employer-based
			 retirement savings is designed to work together with other personal savings and
			 the Social Security program to provide meaningful income replacement upon
			 retirement: Now, therefore, be it
		
	
		That it is the sense of the Congress
			 that—
			(1)tax incentives for
			 retirement savings play an important role in encouraging employers to sponsor
			 and maintain retirement plans and encouraging participants to contribute to
			 such plans;
			(2)existing tax
			 incentives have increased the number of Americans who are covered by a
			 retirement plan; and
			(3)a
			 reformed and simplified Federal tax code should include properly structured tax
			 incentives to maintain and contribute to such plans and to strengthen
			 retirement security for all Americans.
			
